Case: 19-13099   Date Filed: 06/12/2020   Page: 1 of 9



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13099
                        Non-Argument Calendar
                      ________________________

                       Agency No. A216-586-042



IQBAL HASAN-CHOWDHURY,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (June 12, 2020)


Before WILLIAM PRYOR, Chief Judge, LAGOA, and ANDERSON, Circuit
Judges.

PER CURIAM:
               Case: 19-13099     Date Filed: 06/12/2020   Page: 2 of 9



      Iqbal Hasan-Chowdhury seeks review of the Board of Immigration Appeals’

(“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Before this court, he argues only that

substantial evidence does not support the BIA’s affirmance of the IJ’s

determination that he failed to establish that, if he were removed to Bangladesh,

the Bangladeshi government would be unable or unwilling to protect him, as

required for asylum. For the reasons that follow, we deny Hasan-Chowdhury’s

petition.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Where instead the BIA agrees with the IJ’s reasoning, we also

review the IJ’s decision, but only to the extent of the agreement. Ayala v. U.S.

Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). The BIA is not required to

discuss every piece of evidence presented in its order, but it is required to consider

all the evidence submitted by the applicant. See Tan v. U.S. Att’y Gen., 446 F.3d
1369, 1376 (11th Cir. 2006).

      The BIA’s legal conclusions are reviewed de novo. Al Najjar, 257 F.3d at

1283. We review factual determinations under the substantial evidence test. Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). We must affirm the


                                          2
               Case: 19-13099    Date Filed: 06/12/2020    Page: 3 of 9



decision “if it is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. (quotation omitted). We will view “the

record evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Id. at 1255 (quotation omitted).

We will reverse a finding of fact by the BIA “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      In addition, claims that are not briefed on appeal are deemed abandoned, and

we will not address their merits. Cole v. U.S. Att’y Gen., 712 F.3d 517, 530 (11th

Cir. 2013). For an argument to be sufficiently briefed on appeal, the argument

must include the petitioner’s “contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant relies.” Fed. R.

App. P. 28(a)(8)(A). Thus, a petitioner’s statement that an issue exists, without

further argument or discussion, constitutes abandonment of that issue. Rowe v.

Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

      An immigrant who arrives in or is physically present in the United States

may apply for asylum. INA § 208(a)(1); 8 U.S.C. § 1158(a)(1). The Attorney

General or Secretary of the Department of Homeland Security (“DHS”) has

discretion to grant asylum if the immigrant meets the INA’s definition of


                                          3
                 Case: 19-13099   Date Filed: 06/12/2020   Page: 4 of 9



“refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA defines “refugee” as

the following:

      any person who is outside any country of such person’s nationality . . .
      who is unable or unwilling to return to, and is unable or unwilling to
      avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The applicant carries the burden

of proving statutory “refugee” status. 8 C.F.R. § 208.13(a); Diallo v. U.S. Att’y

Gen., 596 F.3d 1329, 1332 (11th Cir. 2010).

      Thus, to meet the burden of establishing eligibility for asylum, an applicant

must, with specific and credible evidence, establish (1) past persecution on account

of a statutorily protected ground, or (2) a “well-founded fear” that he will be

persecuted on account of a protected ground. Diallo, 596 F.3d at 1332; 8 C.F.R.

§ 208.13(a), (b). He must also demonstrate that one of the enumerated grounds

“was or will be at least one central reason for persecuting” him. INA

§ 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i). To meet this burden, the applicant

must present “specific, detailed facts showing a good reason to fear that he will be

singled out for persecution on account of such [ground].” Ruiz, 440 F.3d at 1258

(quotation marks omitted).

      A well-founded fear of future persecution may be established by showing

(1) past persecution that creates a presumption of a “well-founded fear” of future

                                          4
               Case: 19-13099    Date Filed: 06/12/2020    Page: 5 of 9



persecution, (2) a reasonable possibility of personal persecution that cannot be

avoided by relocating within the subject country, or (3) a pattern or practice in the

subject country of persecuting members of a statutorily defined group of which the

applicant is a part. 8 C.F.R §§ 208.13(b)(1), (2). An applicant who cannot

demonstrate past persecution also has the burden of showing that it would not be

reasonable for the applicant to relocate in the home country, unless the persecution

is by, or sponsored by, the government. 8 C.F.R. § 208.13(b)(3)(i).

      “To establish eligibility for asylum based on a well-founded fear of future

persecution, the applicant must prove (1) a ‘subjectively genuine and objectively

reasonable’ fear of persecution that is (2) on account of a protected ground.” Silva

v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citations omitted). The

applicant must establish that he is unable or unwilling to avail himself of the

protection of his home country by showing that his home country “condoned the

private actions or at least demonstrated a complete helplessness to protect the

victims.” Matter of A-B-, 27 I. & N. at 337–38.

      An applicant who alleges persecution by private actors must prove that he

cannot avail himself of the protection of his home country by showing that he

reported the persecution to the authorities or that it would have been useless to do

so. Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1345 (11th Cir. 2007). But “[t]he fact

that the local police have not acted on a particular report of an individual crime


                                          5
              Case: 19-13099     Date Filed: 06/12/2020   Page: 6 of 9



does not necessarily mean that the government is unwilling or unable to control

crime.” Matter of A-B-, 27 I. & N. at 337.

      We note, as an initial matter, that Hasan-Chowdhury has abandoned review

of any issue other than whether substantial evidence supports the BIA’s

determination that the Bangladeshi government was willing to protect him by

failing to raise substantive arguments as to other issues on appeal. See Fed. R.

App. P. 28(a)(8)(A); Rowe, 139 F.3d at 1382 n.1. Additionally, because the BIA

expressly agreed with several of the IJ’s findings, we review the IJ’s decision to

the extent that the BIA agreed with the IJ’s reasoning, in addition to reviewing the

BIA’s decision. See Ayala, 605 F.3d at 947–48; Al Najjar, 257 F.3d at 1284.

      Because Hasan-Chowdhury abandoned any argument that the harm he

suffered constituted past persecution, he has necessarily abandoned any argument

that he was entitled to a rebuttable presumption of a well-founded fear of future

persecution. See 8 C.F.R. §§ 208.13(b)(1), (2). And because Hasan-Chowdhury

has never argued that Bangladesh has a pattern or practice of persecuting Liberal

Democratic Party (“LDP”) members and, in fact, expressly asserts that the harm he

suffered was committed by private actors, he can establish a well-founded fear of

future persecution only by showing that, if removed to Bangladesh, he faced a

reasonable possibility of personal persecution that could not be avoided by

relocating within Bangladesh. See id. Additionally, because Hasan-Chowdhury


                                          6
              Case: 19-13099     Date Filed: 06/12/2020    Page: 7 of 9



alleged that his fear of persecution stemmed from harm by private actors, he was

required to establish that he was unwilling or unable to avail himself of the

Bangladeshi government’s protection. See Lopez, 504 F.3d at 1345; Matter of

A-B-, 27 I. & N. at 337–38.

      We conclude that the BIA’s determination that Hasan-Chowdhury failed to

show that the Bangladeshi government was unable or unwilling to protect him

from Awami League (“AL”) members is supported by substantial evidence. See

Ruiz, 440 F.3d at 1254–55. We reach this conclusion for three reasons: (1) the

evidence submitted by Hasan-Chowdhury is insufficient to show that the

government condoned, or participated in, violence against opposition party

members; (2) the Bangladeshi police's alleged failure to investigate his claims of

violence does not demonstrate that the government was unwilling to protect him;

and (3) he has not argued that he could not have avoided any future prosecution by

relocating within the country. We address each in turn.

      First, while Hasan-Chowdhury is correct that violence committed by private

actors can be the basis of an asylum claim, he failed to show that the Bangladeshi

government condoned the violence or was completely helpless in protecting

victims of such violence. See Matter of A-B-, 27 I. & N. at 337–38. While the

record provides some support for Hasan-Chowdhury’s argument that the

Bangladeshi government inconsistently prosecutes violations against opposition


                                          7
               Case: 19-13099     Date Filed: 06/12/2020   Page: 8 of 9



party members, our reading of the record as a whole persuades us that the

Bangladeshi government did take steps to prosecute violent crimes by AL

members and did not condone such actions. We cannot conclude that the record

compels a conclusion that the Bangladeshi government condones such actions.

      Here, we find the country reports and news articles that Hasan-Chowdhury

submitted helpful. They specifically noted that the AL had significant power in

Bangladeshi society—and in its government—but also noted instances where the

government arrested AL members for committing attacks and rapes on opposition

members. And while Hasan-Chowdhury asserts that the Bangladeshi government

itself participated in violent conduct via the AL’s leadership within the

government, the record is devoid of any evidence beyond Hasan-Chowdhury’s

own statements in support of this contention.

      Second, although Hasan-Chowdhury testified that the police refused to take

a report of the attack he suffered, that fact alone does not demonstrate that the

Bangladeshi government was unwilling to protect him from the AL. See Matter of

A-B-, 27 I. & N. at 337–38. We also note that Hasan-Chowdhury did not present

any evidence that he tried to report to the police the incident where AL members

came to his home. Under Lopez, an applicant alleging persecution by private

actors must show either that he reported prosecution to authorities or that it would

have been useless to do so. 504 F.3d at 1345. While we might reasonably read his


                                          8
               Case: 19-13099     Date Filed: 06/12/2020   Page: 9 of 9



testimony as indicating a belief that it was useless to do so, we note that “the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” See Adefemi, 386 F.3d at 1027. Here,

despite Hasan-Chowdhury’s plausible argument that it would have been useless to

report prosecution to the police, the record does not compel a contrary conclusion.

See id.

      Finally, Hasan-Chowdhury focuses his argument on the BIA’s enumerated

ground for concluding that he had not established a well-founded fear of future

persecution and has not presented any argument, either to the BIA or to us, that he

could not avoid future persecution by relocating within Bangladesh. The

relocation issue is another component of Hasan-Chowdhury’s asylum claim—the

basis of which, again, he has limited to fear of future persecution that is not based

on past persecution—that he bears the burden of proving. See 8 C.F.R.

§ 208.13(b)(1), (2). His failure to address this issue supports our conclusion that

the record does not compel reversing the BIA decision.

      For the foregoing reasons, the record, when viewed as a whole and in the

light most favorable to the BIA’s decision, does not compel reversal.

      PETITION DENIED.




                                          9